     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 1 of 9 Page ID #:285




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    LUCY B. JENNINGS
     Assistant United States Attorney
6    International Narcotics, Money Laundering,
     & Racketeering Section
7    JONATHAN GALATZAN (Cal. SBN: 190414)
     Assistant United States Attorney
8    Asset Forfeiture Section
          1400 United States Courthouse
9         312 North Spring Street
          Los Angeles, California 90012
10        Telephone: (213) 894-2727
          Facsimile: (213) 894-0142
11        E-mail:   Jonathan.Galatzan@usdoj.gov
12   Attorneys for Plaintiff
     United States of America
13
                           UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16
      UNITED STATES OF AMERICA,            CR 20-370-VAP
17
                      Plaintiff,           GOVERNMENT'S APPLICATION FOR
18                                         PRELIMINARY ORDER OF FORFEITURE
                 v.                        PURSUANT TO PLEA AGREEMENT
19
      AMBIANCE U.S.A., INC.,
20
21                    Defendant.
22
23
     //
24
25
26
27
28
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 2 of 9 Page ID #:286




1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2         Plaintiff United States of America hereby applies for
3    issuance of a Preliminary Order of Forfeiture pursuant to Fed.
4    R. Crim. P. 32.2(b) and the Plea Agreement filed in this case,
5    as to the property that defendant AMBIANCE U.S.A., INC. doing
6    business as “Ambiance Apparel,” (“defendant”) has agreed to
7    forfeit to the United States of America:
8         a.    $1,104,997.55 in U.S. Currency seized by law
9    enforcement officials on September 20, 2014.
10        This application, which deals solely with the specific
11   property as to which forfeiture is sought (described in detail
12   above) is supported by defendant's guilty plea, the factual
13   basis stated during defendant’s plea proceeding, and the matters
14   set forth in the accompanying Memorandum of Points and
15   Authorities.
16   DATED: October 6, 2020            Respectfully submitted,
17                                     NICOLA T. HANNA
18                                     United States Attorney
                                       BRANDON D. FOX
19                                     Assistant United States Attorney
20                                     Chief, Criminal Division
                                       LUCY B. JENNINGS
21                                     Assistant United States Attorney
22                                     International Narcotics, Money
                                       Laundering, & Racketeering Section
23
24                                     /s/ Jonathan Galatzan
                                       JONATHAN GALATZAN _
25                                     Assistant United States Attorney
                                       Asset Forfeiture Section
26
                                       Attorneys for Plaintiff
27                                     UNITED STATES OF AMERICA

28

                                         2
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 3 of 9 Page ID #:287




1                    MEMORANDUM OF POINTS AND AUTHORITIES
2    I. INTRODUCTION
3           Defendant AMBIANCE U.S.A, INC. entered a plea of guilty to
4    Counts One through Eight of the Information, charging defendant
5    with Conspiracy, in violation of 18 U.S.C. § 371 (Count One);
6    International Promotional Money Laundering, in violation of 18 §
7    1956(a)(2)(A) (Count Two); Entry of Goods Falsely Classified, in
8    violation of 18 U.S.C. § 541 (Count Three); Entry of Goods by
9    Means of False Statements, in violation of 18 U.S.C. § 542
10   (Count Four); Passing False and Fraudulent Papers Through
11   Customhouse, in violation 18 U.S.C. § 545 (Count Five); and
12   Failure to File Report of Currency Transaction in a Non-
13   Financial Trade or Business, in violation of 31 U.S.C. §§
14   5331(a)(1) and 5322(b) (Counts Six through Eight).
15          In paragraph 4 of the plea agreement, defendant agreed to
16   forfeit all right, title, and interest in:
17        a. $1,104,997.55 seized by law enforcement officials on
18   September 20, 2014 (the “Forfeitable Property”).
19          Pursuant to Rule 32.2(b), the government now applies for
20   the entry of the Preliminary Order of Forfeiture of the
21   Forfeitable Property (the proposed order is lodged
22   contemporaneously herewith). The government also requests that
23   the forfeiture of the Forfeitable Property be stated orally at
24   defendant’s sentencing and set forth in defendant’s Judgment and
25   Commitment Order.
26   //
27   //
28

                                         3
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 4 of 9 Page ID #:288




1    II.    ARGUMENT
2           A.   The Nexus Between Defendant's Crime and the
3    Forfeitable Assets Has Been Established by the Plea Agreement
4           Rule 32.2 of the Federal Rules of Criminal Procedure
5    provides, in pertinent part:
6           As soon as practicable after entering a guilty verdict or
7    accepting a plea of guilty or nolo contendere on any count in an
8    indictment or information with regard to which criminal
9    forfeiture is sought, the court must determine whether the
10   government has established the requisite nexus between the
11   property and the offense. . . . The court's determination may be
12   based on . . . any written plea agreement . . . .
13   Fed. R. Crim. P. 32.2(b)(1).      The Advisory Committee Notes for
14   this provision explain that for the preliminary order of
15   forfeiture, the court must determine "if the property was
16   subject to forfeiture under the applicable statute, e.g.,
17   whether the property represented the proceeds of the offense . .
18   . ."    Advisory Committee Notes to Rule 32.2, subdivision (a)
19   (2000 Adoption).    The standard of proof regarding the
20   forfeitability of property in a criminal case is preponderance
21   of the evidence.    See United States v. Najjar, 300 F.3d 466,
22   485-86 (4th Cir. 2002); United States v. Shryock, 342 F.3d 948,
23   991 (9th Cir. 2003) (following Najjar); United States v.
24   DeFries, 129 F.3d 1293, 1312 (D.C. Cir. 1997); United States v.
25   Hernandez-Escarsega, 886 F.2d 1560, 1576-77 (9th Cir. 1989)
26   (interpreting language in 21 U.S.C. § 853); United States v.
27   Bieri, 21 F.3d 819 (8th Cir. 1994)(§ 853).
28          Thus, the only question before the Court in connection with

                                         4
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 5 of 9 Page ID #:289




1    the requested entry of the proposed Preliminary Order is whether
2    the evidence before the Court is enough to establish by a
3    preponderance of the evidence that there is a nexus between the
4    specific property to be forfeited, and the offense to which
5    defendant pled guilty.     See Rule 32.2(b)(1).
6         The existence or extent of third-party interests in the
7    specific property will be determined after the entry of the
8    preliminary order.    See United States v. Lazarenko, 476
9    F.3d 642, 648 (9th Cir. 2007) (“Upon a finding that the property
10   involved is subject to forfeiture, a court must promptly enter a
11   preliminary order of forfeiture without regard to a third
12   party’s interests in the property.”).        The preliminary order
13   should be entered promptly in order to avoid unnecessary delay
14   in the forfeiture process and resolve potential third party
15   rights.    United States v. Yeje-Cabrera, 430 F.3d 1, 15 (1st Cir.
16   2005).    The defendant need not be present when the preliminary
17   order is entered. United States v. Segal, 495 F.3d 826, 837-38
18   (7th Cir. 2007).
19        The government is not required to establish the defendant’s
20   ownership of the property either to seize it or to obtain a
21   preliminary order of forfeiture, and third parties are
22   prohibited from intervening in the criminal case, and cannot
23   complain that they have to wait for the ancillary proceeding to
24   assert their rights.     Almeida v. United States, 459 F.3d 377,
25   381 (2d Cir. 2006); 18 U.S.C. § 1963(i).        As explained in the
26   Advisory Committee Notes to Rule 32.2 (2000), the Rule was
27   revised with the intent to eliminate confusion over whether the
28   extent of the defendant’s ownership interest should be

                                         5
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 6 of 9 Page ID #:290




1    determined by the finder of fact.       The new rule clarified that
2    the only question upon conviction or a guilty plea is whether
3    there is a nexus between the violation of which the defendant
4    has been convicted (or to which he has pled) and the property
5    sought - if there is, the court should enter an order forfeiting
6    “whatever interest a defendant may have in the property without
7    having to determine exactly what that interest is.” 1          A
8    defendant cannot object to the entry of a preliminary order on
9    the ground that the property at issue does not belong to him.
10   United States v. Schlesinger, 396 F. Supp. 2d 267, 273 (E.D.N.Y.
11   2005).
12        Here, all the proof that is necessary is contained in the
13   defendant's written plea agreement. 2      Defendant pled guilty to
14   Counts One through Eight of the Information.         Therefore, the
15   requirements of Rule 32.2(b) have been met and the proposed
16   Preliminary Order should be entered.
17
18
19
          1 Criminal forfeiture is part of the defendant’s sentence,
20   so it is available only if the defendant is convicted of the
21   underlying substantive offense. Lazarenko, supra. If the
     defendant is convicted, his interest in the property must be
22   forfeited regardless of what that interest is, so it is not
     necessary to determine the extent of the interest. The only
23   issues left to be determined concerning ownership are those of
24   non-defendant third parties, whose interests are determined in
     the ancillary process. Only after that process is complete does
25   the government obtain a Final Order of Forfeiture.

26        2  The defendant’s admissions are more than sufficient to
27   establish forfeitability, but the Court is not required to find
     a factual basis for the defendant’s agreement to criminal
28   forfeiture. See United States v. Ken Int’l Co., Ltd., 113 F.3d
     1243, 1997 WL 229114, at *3 (9th Cir. 1997).
                                         6
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 7 of 9 Page ID #:291




1         B.    The Mechanics of the Criminal Forfeiture
2         The Preliminary Order of Forfeiture becomes final as to the
3    defendant at the time of sentencing (or before sentencing, if
4    defendant consents).     Rule 32.2(b)(3).     After entry of the
5    preliminary order, the second phase of the forfeiture
6    proceedings may begin, to determine whether any third party
7    rights may exist in the specific property to be forfeited.           Fed.
8    R. Crim. P. 32.2(c)(1).
9         Accordingly, the government respectfully requests that the
10   Court enter the proposed Preliminary Order of Forfeiture lodged
11   contemporaneously herewith, authorizing the government to seize
12   the property subject to forfeiture (to the extent it has not
13   already done so) and to commence proceedings governing
14   third-party rights. Fed. R. Crim. P. 32.2(b)(3).          The government
15   will publish notice generally.      Following such notification and
16   completion of any necessary ancillary proceedings, the
17   government will submit, as appropriate, a final order of
18   forfeiture pursuant to Fed. R. Crim. P. 32.2(c).
19   III. FORFEITURE MUST BE PRONOUNCED AT SENTENCING
20        At sentencing, pursuant to Rule 32.2(b)(3) of the Federal
21   Rules of Criminal Procedure, the "order of forfeiture becomes
22   final as to the defendant and shall be made a part of the
23   sentence and included in the judgment."
24        The Court must pronounce the forfeiture conditions orally
25   as part of the sentence imposed on the defendant, and must
26   include the forfeiture in the judgment and commitment order.
27   See United States v. Gaviria, 116 F.3d 1498, 1530 (D.C. Cir.
28   1997) (forfeiture portion of the defendant’s sentence must be

                                         7
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 8 of 9 Page ID #:292




1    announced in his presence pursuant to Fed. R. Crim. P. 43(a)).
2    The government recommends the following language be read to the
3    defendant and modified as necessary for inclusion in the
4    judgment and commitment order at the time of his sentencing:
5               Pursuant to 18 U.S.C. §§ 545, 981, and 982; 31 U.S.C.
6               § 5317; and 26 U.S.C. § 7301, and Counts One through
7               Eight of the Information, defendant AMBIANCE U.S.A.,
8               INC. dba “Ambiance Apparel” has forfeited all of their
9               right, title, and interest in the specific property
10              more particularly described in the Preliminary Order
11              of Forfeiture entered on [date].
12   //
13   //
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         8
     Case 2:20-cr-00370-VAP Document 35 Filed 10/06/20 Page 9 of 9 Page ID #:293




1    IV.   CONCLUSION
2          For the foregoing reasons, the government respectfully
3    requests that the Court forthwith enter the proposed Preliminary
4    Order of Forfeiture lodged herewith.
5    DATED: _October_6, 2020           Respectfully submitted,
6                                      NICOLA T. HANNA
                                       United States Attorney
7
                                       BRANDON D. FOX
8                                      Assistant United States Attorney
                                       Chief, Criminal Division
9
                                       STEVEN R. WELK
10                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
11
                                       /s/ Jonathan Galatzan
12                                     LUCY B. JENNINGS
13                                     Assistant United States Attorney
                                       International Narcotics, Money
14                                     Laundering, & Racketeering Section

15
                                       JONATHAN GALATZAN _
16                                     Assistant United States Attorney
                                       Asset Forfeiture Section
17
                                       Attorneys for Plaintiff
18                                     UNITED STATES OF AMERICA

19
20
21
22
23
24
25
26
27
28

                                         9
